DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are pending and allowed. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/17/2021 has been entered.

Remark
The amendment filed on 03/24/2021 has been entered and fully considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In (claims 1, 14 and 18), the prior art on record does not explicitly disclose “receiving, by a computing system, a page request for a new page within a selected data, wherein the selected data is selected from the data source according to a query, and wherein the page request is associated with a pagination structure comprising an end point in the selected data of a last of one or more previously requested pages within the selected data, and wherein the pagination structure comprises a pagination table which includes sizes of all of the one or more previously requested pages and a row for each of the one or more previously requested pages, and wherein each row includes a number identifying a page of the one or more previously requested pages, an offset of the page being equal to its identifying number multiplied by its size, a start point of the page in the selected data, and an end point of the page in the selected data; 
retrieving, by the computing system, candidate data for one or more following pages, wherein the one or more following pages comprise pages subsequent to the last of one or more previously requested pages up to the new page according to the query, and wherein the query is limited to a retrieval range following the end point of the last of one or more previously requested pages; 
filtering, by the computing system, the candidate data into the new page according to one or more filtering criteria external to the data source thereby determining an end point of the new page, wherein the one or more filtering criteria are defined by one or more security Page 2Application No.: 15/887,320Docket No.: DE820160504US01 Reply to Final Office Action dated 02/18/2021 policies that are stored within a security repository separate from the data source and apply to the data source, and wherein the one or more security policies are defined at a level of one or more groups of users authorized to access the data source; 
causing, by the computing system, the pagination structure to be updated into an updated pagination structure according to the end point of the new page; and 
returning, by the computing system, a response to the page request comprising the new page”.

As dependent claims 2-13, 15-17 and 19-20 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165 


/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165